DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Rauschenbach on February 18, 2021.
The application has been amended as follows: 
Claims 17-21 have been amended as follows to amend the dependency of each claim.
17.  The wavelength tunable laser device of claim [[24]] 16 wherein the cavity comprises a ring cavity.
18.  The wavelength tunable laser device of claim [[24]] 16 wherein the cavity comprises a linear cavity.
19.  The wavelength tunable laser device of claim [[24]] 16 wherein the electro-optic modulator comprises a phase modulator.
20.  The wavelength tunable laser device of claim [[24]] 16 wherein the electro-optic modulator is formed on a photonic integrated circuit (PIC).
16 further comprising an SS-OCT measurement system wherein an output of the wavelength tunable laser device is optically connected to a source input of the SS-OCT measurement system.
Allowable Subject Matter
Claims 16-25 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a wavelength tunable laser device, the laser device comprising, among other essential features, a frequency shifter comprising an electro-optic modulator positioned in the optical cavity, the frequency shifter generating a frequency shift as a function of time that shifts a frequency of the light in the optical cavity to a frequency that is closely aligned with at least one of the plurality of cavity modes; such that an output of the optical cavity generates laser light having a wavelength that tunes as a function of time, in combination with the rest of the limitations of the above claim.
As to claim 22, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a wavelength tunable laser device, the laser device comprising, among other essential features, a frequency shifter positioned in the optical cavity, the frequency shifter generating a frequency shift as a function of time that shifts a frequency of the light in the optical cavity to provide a desired total frequency sweep range over a total frequency sweep time that is greater than a round-trip time of the optical cavity such that an output of the optical cavity generates laser light having a wavelength that tunes as a function of time, in combination with the rest of the limitations of the above claim.

As to claim 24, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a wavelength tunable laser device, the laser device comprising, among other essential features, a frequency shifter positioned in the optical cavity, the frequency shifter generating a frequency shift as a function of time such that an output of the optical cavity generates laser light having a wavelength that tunes as a function of time wherein a tuning rate of the tunable filter and/or a drive frequency of the frequency shifter are adjusted based on a chromatic dispersion and/or a non-linear tuning of the tunable filter, in combination with the rest of the limitations of the above claim.
As to claim 25, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a wavelength tunable laser device, the laser device comprising, among other essential features,  a frequency shifter comprising two Mach-Zehnder modulators biased at their null points positioned in the optical cavity, the frequency shifter generating a frequency shift as a function of time that shifts a frequency of the light in the optical cavity such that an output of the optical cavity generates laser light having a wavelength that tunes as a function of time, in combination with the rest of the limitations of the above claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See US 2004/0052276 to Lou et al. which discloses a multiple wavelength pulsed source featuring a Mach-Zehnder electro-optic modulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 18, 2021